Order issued June 16, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00643-CR
                                  No. 05-13-00646-CR
                       ________________________________________

                         JUSTIN BERNARD VEASLEY, Appellant

                                               V.

                           THE STATE OF TEXAS, Appellee


                                          ORDER

                            Before Justices Lang, Myers, and Brown

       Based on the Court’s opinion of this date, we GRANT the February 10, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Justin Bernard Veasley,

TDCJ No. 1848794, John Middleton Transfer Facility, 13055 FM 3522, Abilene, Texas, 79601.



                                                      / Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE